Title: From George Washington to Major John Taylor, 28 January 1778
From: Washington, George
To: Taylor, John



Sir
Head Quarters Valley Forge 28th Jany 1778

Previous to yours of the 26th inst: I had received directions from the Board of War to send part, or if they could be spared, the whole of Colo. Hazens Regt to Albany. Their numbers are so reduced that it is not worth while to make a division, and I therefore desire that you will immediately march with all that are fit for duty. As your nearest Rout will be thro’ Bethlehem you will cross the Schuylkill at or near this Camp. For the better accommodation of the Men at this Season of the Year, I would have you march in two divisions one or two days apart. As the march will be heavy advise the Officers to take no superfluous Baggage and see that the Men do not encumber themselves with any more than

necessary Cloathing. Considering the Climate they are going to, you should endeavour to equip them as warmly as possible. You will necessarily leave some men behind who are invalids, and others who are in the hospitals will be coming in as they recover, you will therefore leave a sufficient Number of Officers to take care of them. I am Sir Yr most obt Servt

Go: W——n

